DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 2, and 3. Claim 1 includes an electronic device comprising: a first housing and a second housing connected with a hinge, the first housing including a first secondary battery and the second housing including a second secondary battery; a display portion including a bendable portion, the bendable portion overlapping with the hinge: and a touch input portion, wherein the display portion comprises a first display portion overlapping with the first housing and a second display portion overlapping with the second housing, and wherein the first display portion is smaller than the second display portion in combination with all other elements of the base claim. Claims 7, 10, 13, 15, and 18 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 2 includes an electronic device comprising: a first housing and a second housing connected with a hinge, the first housing including a first secondary battery and the second housing including a second secondary battery; and a display portion including a bendable portion, the bendable portion overlapping with the hinge, wherein the display portion comprises a first display portion overlapping with the first housing and a second display portion overlapping with the second housing, where the first secondary battery and the second secondary battery differ in size in combination with all other elements of the base claim. Claims 6, 8, 11, 14, 16, and 19 are all dependent upon claim 2 and are considered to be allowable at least for the same reasons as claim 2. Claim 3 includes an electronic device comprising: a first housing and a second housing connected with a hinge, the first housing including a first secondary battery and the second housing including a second secondary battery; and a display portion including a bendable portion, the bendable portion overlapping with the hinge, wherein the display portion comprises a first display portion overlapping with the first housing and a second display portion overlapping with the second housing, wherein the electronic device further comprises a third display portion, wherein the first secondary battery and the second secondary battery differ in size in combination with all other elements of the base claim. Claims 4, 5, 9, 12, 17, and 20 are all dependent upon claim 3 and are considered to be allowable at least for the same reasons as claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841